Citation Nr: 1503511	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  12-24 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California



THE ISSUE

Whether a timely substantive appeal was received with respect to an October 11, 2006 decision that denied an application to reopen a claim of service connection for Parkinson's disease.



REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to December 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a decision in November 2009 of the VA RO in Los Angeles, California, which determined that the Veteran had not submitted a timely substantive appeal with regard to an October 2006 rating decision.  

The decision below addresses the question of timeliness of an appeal.  Nevertheless, the Veteran has continued to argue that service connection is warranted for Parkinson's disease, which argument has included reference to the fact that VA has added Parkinson's disease to a list of diseases presumed to have been due to exposure to herbicides.  75 Fed. Reg. 53202 (Aug. 31, 2010).  Given the Veteran's arguments, this claim of service connection is referred to the RO for new adjudicatory action.


FINDINGS OF FACT

1.  A March 2005 rating decision denied entitlement to service connection for Parkinson's disease.  Notice of this decision was mailed to the Veteran letter from the RO dated March 14, 2005; the Veteran did not appeal.  

2.  In a statement in support of claim (VA Form 21-4138), dated in January 2006, the Veteran sought to reopen his claim of service connection for Parkinson's disease.  

3.  By an October 11, 2006, rating decision, the RO confirmed its previous denial of the claim for service connection for Parkinson's disease.  Notice of this decision was mailed to the Veteran by letter dated October 14, 2006.  

4.  In January 2007, the Veteran submitted a timely Notice of Disagreement (NOD) with the denial of entitlement to service connection for Parkinson's disease.  

5.  In October 2008, the RO furnished the Veteran with a Statement of the Case (SOC) concerning the issue of entitlement to service connection for Parkinson's disease; included with the notice was an Appeal To Board Of Veterans' Appeals (VA Form 9) which included instructions advising the veteran that he was required to file a substantive appeal within 60 days of the date of the notice.  

6.  A Substantive Appeal (VA Form 9) addressing the issue of service connection for Parkinson's disease was not received from the Veteran until November 2, 2009.  


CONCLUSION OF LAW

A substantive appeal with regard to the October 11, 2006 rating decision denying an application to reopen a claim of service connection for Parkinson's disease was not timely received.  38 U.S.C.A. §§ 7104(a), 7105(a), (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.300, 20.302 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By a March 2005 rating decision, the RO denied a claim of service connection for Parkinson's disease.  The RO notified the veteran of this decision and of his procedural and appellate rights in a letter dated March 14, 2005.  The Veteran did not appeal that decision.  Subsequently, in a statement in support of claim (VA Form 21-4138), dated in January 2006, the Veteran requested that the RO reopen his claim of entitlement to service connection for Parkinson's disease.  By a rating action dated October 11, 2006, the RO confirmed its previous denial of the Veteran's claim.  The RO notified the veteran of this decision and of his procedural and appellate rights in a letter dated October 14, 2006.  In January 2007, the Veteran submitted a timely NOD with the October 2006 rating action.  

On October 8, 2008, the RO issued a SOC to the Veteran.  The cover letter to the SOC notified the Veteran that to perfect his appeal in the matter he had to file a Substantive Appeal.  The letter notified him of what the Substantive Appeal must contain, advised him of the time limit (60 days from mailing of the SOC cover letter or 1 year from mailing of the notice of the determination appealed) for filing the Substantive Appeal, and informed him of the requirements for requesting an extension of time to file his Substantive Appeal.  38 C.F.R. § 19.30.  

On November 2, 2009, the RO received the Veteran's VA Form 9, substantive appeal, with regard to the October 2006 rating denial.  By letter, dated November 9, 2009, the RO notified the Veteran that the VA Form 9 received November 2, 2009, had not been received within one year of its notification to him of its rating decision, and not within 60 days of the mailing of the SOC.  Thus, it was not considered a timely filed substantive appeal.  The RO also informed the Veteran that he had the right to appeal the timeliness issue.  

The Veteran then filed an NOD in November 2009.  The RO addressed the timeliness issue in an SOC, issued to the Veteran in July 2012.  The appeal of the timeliness issue was perfected by receipt of a VA Form 9, substantive appeal, in September 2012.  

In order for the Board to have jurisdiction to review an RO denial, there must be a timely Substantive Appeal.  A timely appeal initially requires that a written Notice of Disagreement (NOD) be filed within one year after the date of notice of the RO denial.  Next, after the RO issues a SOC, the appeal must be perfected by the filing of a VA Form 9 or other written equivalent thereof, indicating an intention to seek appeal to the Board.  A timely Substantive Appeal is one filed in writing, within 60 days of the date of notice of the SOC, or within the remainder of the one-year period of the date of notice of the RO decision being appealed, whichever is later.  The date of mailing of the SOC will be presumed to be the same as the date of the SOC.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2006).  

The agency of original jurisdiction (AOJ) may close the case for failure to respond after receipt of the SOC.   See 38 C.F.R. §§ 19.32 (2006).  

In this case, the record shows that the RO notified the Veteran of the October 2006 rating decision by a letter dated October 14, 2006.  The Veteran then filed a timely NOD with that determination.  As the SOC was not issued until October 2008, more than one year after the mailing of the notification of the rating decision, the veteran had 60 days from the date that the SOC was mailed to him in which to file his substantive appeal.  38 C.F.R. § 20.302(b).  

The Veteran filed his VA Form 9, substantive appeal, which was received at the RO on November 2, 2009, which is beyond the time limit.  There is no evidence or contention that the Veteran filed his VA Form 9 or any other correspondence, indicating an intent to perfect his appeal with VA earlier than November 2, 2009.  Additionally, the Veteran was represented throughout this period and neither he nor his representative requested an extension of time for filing the substantive appeal prior to the expiration of the time limit.  38 C.F.R. § 20.303.  


ORDER

The appeal is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


